Citation Nr: 0926914	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for the above-
referenced claim.  


FINDING OF FACT

There is no competent medical evidence that the Veteran's 
current low back disorder is etiologically related to his 
period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in February 2006, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  


In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and his current disorder, if shown.  The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  While the Veteran has submitted evidence of a low 
back diagnosis, the record is negative as to the etiology of 
his low back condition.  Moreover, the Board notes that the 
Veteran was not diagnosed with the claimed disorder until 
nearly twenty years after separation.  As will be described 
in greater detail below, here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorder is related to the 
Veteran's military service. 
 
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Service Connection

The Veteran has essentially asserted that he has a low back 
disorder due to his military service.  Specifically, he has 
claimed that he served as a wire system installer during his 
military service, which required him to climb poles and tree 
while carrying heavy and sharp equipment; he stated that this 
resulted in great stress and strain on his back.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303, 3.304.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).
 
Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Turning to the merits of the claim, the Veteran's service 
treatment records were obtained.  A December 1983 service 
treatment record reflects that he was treated for low back 
pain, without organic etiology, following a motor vehicle 
accident.  Subsequent treatment records are negative for 
reports of low back pain.  The July 1985 separation report of 
medical examination shows that clinical evaluation of the 
spine was normal.

In support of his claim, the Veteran submitted private 
medical records dated from February 1999 to December 2005.  
The first report of low back pain is seen in a November 2001 
treatment record; the Veteran was diagnosed with a muscle 
spasm of the lower back.  A July 2004 treatment record shows 
that he reported having low back pain radiating down to his 
left leg.  He was diagnosed with a herniated lumbar disc 
following an August 2004 magnetic resonance imaging study 
(MRI).  A subsequent January 2005 postoperative surgery 
report shows that the Veteran underwent a lumbar 
hemilaminotomy to correct a herniated lumbar nucleus 
pulposus.  A December 2005 MRI shows a diagnosis of 
degenerative disc disease of the lumbar spine.    

VA treatment records dated from February 2005 to May 2007 
reflect intermittent treatment for low back pain.

In light of the evidence and legal criteria described above, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for a low back 
disorder.  Thus, the appeal is denied. 

The Veteran's July 1985 service treatment record, which was 
completed approximately three months prior to separation, is 
highly probative as to the Veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The July 1985 service 
treatment record is entirely negative for any symptoms 
associated with the back and weighs heavily against the 
claim.  The service treatment records support a conclusion 
that his back symptoms during service were acute, transitory, 
and resolved prior to separation from service, as the July 
1985 service medical record shows no back conditions within 
the months preceding discharge.

A review of the evidence of record reveals that there is no 
competent medical evidence of record relating the Veteran's 
current back condition to his period of active service.  
While the Board recognizes that the Veteran was treated for 
back pain due to an in-service motor vehicle accident, there 
are no reports of back pain post-service until November 2001, 
over sixteen years after his separation.  He was not 
diagnosed with a definitive back condition until August 2004, 
nearly twenty years after separation, when he was diagnosed 
with a herniated lumbar disc.  Thus, there is no evidence of 
continuity of symptomatology to suggest that he has a chronic 
back condition related to her period of active service.  Due 
to the nearly twenty year period of time between separation 
and his diagnosed back condition, the Board concludes that 
service connection is not warranted for the Veteran's current 
back condition under VA regulations, under either a 
presumptive or direct basis.

Moreover, the evidence is void of any medical opinions that 
relate the Veteran's current back condition to an in-service 
injury or disease.  The only contentions that his back 
condition is related to his period of active service come 
from the Veteran's own assertions.  While the Board is 
sympathetic to the Veteran's own statements and believes that 
he is competent to report his current symptomatology and his 
military experiences, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); 38 C.F.R. § 3.159.  In essence, there is no 
competent medical opinion of record etiologically relating 
the Veteran's current back disorder to his service.  See Pond 
v. West, 12 Vet. App. 341; Caluza v. Brown, 7 Vet. App. 498.  
In view of these circumstances, a VA examination is not 
necessary to obtain a medical opinion as the etiology of the 
Veteran's current back condition as the evidence does not 
raise a possibility of substantiating his claim of an in-
service condition.

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran's 
current low back disorder is related to his period of active 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. at 33.

In so determining, the Board recognizes the Veteran's 
contentions that while serving as a wire system installer, he 
frequently performed strenuous activities and that his 
military service has caused a strain on his body.  While no 
doubt true, his contentions do not overcome the absence of a 
medical opinion linking his back condition to his period of 
active service.  Thus, his claim for service connection for a 
low back disorder must be denied.     

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his back condition is related to military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a low back disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


